
	
		III
		110th CONGRESS
		1st Session
		S. RES. 217
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Vitter (for himself,
			 Mr. Shelby, Mr.
			 Lott, Mr. Martinez,
			 Mr. Nelson of Florida,
			 Ms. Landrieu, and
			 Mr. DeMint) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning May 20,
		  2007, as National Hurricane Preparedness Week. 
	
	
		Whereas the President has proclaimed that the week
			 beginning May 20, 2007, shall be known as National Hurricane
			 Preparedness Week, and has called on government agencies, private
			 organizations, schools, and media to share information about hurricane
			 preparedness;
		Whereas, as hurricane season approaches, National
			 Hurricane Preparedness Week provides an opportunity to raise awareness of steps
			 that can be taken to help protect citizens, their communities, and
			 property;
		Whereas the official Atlantic hurricane season occurs in
			 the period beginning June 1, 2007, and ending November 30, 2007;
		Whereas hurricanes are among the most powerful forces of
			 nature, causing destructive winds, tornadoes, floods, and storm surges that can
			 result in numerous fatalities and cost billions of dollars in damage;
		Whereas, in 2005, a record-setting Atlantic hurricane
			 season caused 28 storms, including 15 hurricanes, of which 7 were major
			 hurricanes, including Hurricanes Katrina, Rita, and Wilma;
		Whereas the National Oceanic and Atmospheric
			 Administration reports that over 50 percent of the population of the United
			 States lives in coastal counties that are vulnerable to the dangers of
			 hurricanes;
		Whereas, because the impact from hurricanes extends well
			 beyond coastal areas, it is vital for individuals in hurricane prone areas to
			 prepare in advance of the hurricane season;
		Whereas cooperation between individuals and Federal,
			 State, and local officials can help increase preparedness, save lives, reduce
			 the impact of each hurricane, and provide a more effective response to those
			 storms;
		Whereas the National Hurricane Center within the National
			 Oceanic and Atmospheric Administration of the Department of Commerce recommends
			 that each at-risk family of the United States develop a family disaster plan,
			 create a disaster supply kit, secure their home, and stay aware of current
			 weather situations to improve preparedness and help save lives; and
		Whereas the designation of the week beginning May 20,
			 2007, as National Hurricane Preparedness Week will help raise
			 the awareness of the individuals of the United States to assist them in
			 preparing for the upcoming hurricane season: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of the President in proclaiming the week beginning May 20, 2007, as
			 National Hurricane Preparedness Week;
			(2)encourages the
			 people of the United States—
				(A)to be prepared
			 for the upcoming hurricane season; and
				(B)to promote
			 awareness of the dangers of hurricanes to help save lives and protect
			 communities; and
				(3)recognizes—
				(A)the threats posed
			 by hurricanes; and
				(B)the need for the
			 individuals of the United States to learn more about preparedness so that they
			 may minimize the impacts of, and provide a more effective response to,
			 hurricanes.
				
